ACCEPTED
                                                                                  14-15-00831-CR
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/7/2015 11:15:14 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                          CAUSE NO. 14-15-00831-CR

EX PARTE ANTHONY GILLAN GASTON, §               IN THE COURT OFFILED
                                                                APPEALS
                                                                     IN
    Appellant                   §                         14th COURT OF APPEALS
VS.                             §                            HOUSTON, TEXAS
                                                IN HOUSTON, TEXAS
                                §                         10/7/2015 11:15:14 AM
THE STATE OF TEXAS,             §                         CHRISTOPHER
                                                14TH JUDICIAL  DISTRICTA. PRINE
                                                                   Clerk
     Appellee

                          NOTICE OF APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, BRITTANY CARROLL LACAYO, and enters her

appearance as attorney of record for Appellant, ANTHONY GILLAN GASTON, in the

above-captioned matter.



                                      Respectfully submitted,


                                      /s/ Brittany Carroll Lacayo
                                      BRITTANY CARROLL LACAYO
                                      TBA No. 24067105
                                      212 Stratford St.
                                      Houston, Texas 77006
                                      Telephone: (713) 504-0506
                                      Facsimile: (832) 442-5033
                                      Email: Brittany@bcllawfirm.com

                                      Attorney for Appellant,
                                      ANTHONY GILLAN GASTON
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Notice of

Appearance was delivered via facsimile to the Harris County District Attorney’s Office, 1201

Franklin Street, Suite 600, Houston, Texas 77002 on October 7, 2015.



                                                  /s/ Brittany Carroll Lacayo
                                                  BRITTANY CARROLL LACAYO




                                              2